DAUKSCH, Judge.
This is an appeal from a summary judgment in a personal injury case. We reverse.
Briefly the facts are that appellant was a personal caretaker for an elderly woman who became violent and assaulted appellant and caused injury. Appellee defended the lawsuit filed by appellant, saying that by accepting checks which appellee had designated as payments under the worker’s compensation law that appellant had foregone any right to seek tort damages. Appellant denies accepting the checks as worker’s compensation benefits and says she is legally entitled to seek money damages.
There are material factual disputes in this tort case. Summary judgment is inappropriate. Holl v. Talcott, 191 So.2d 40 (Fla.1966).
REVERSED and REMANDED.
W. SHARP and DIAMANTIS, JJ., concur.